


Exhibit 10.(c)

 

CUMMINS INC. DEFERRED COMPENSATION PLAN

 

Restated as of October 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I RESTATEMENT AND PURPOSE

1

 

 

Section 1.01

History and Restatement

1

Section 1.02

Application of Restatement

1

Section 1.03

Purpose

1

Section 1.04

Grantor Trust

1

 

 

ARTICLE II DEFINITIONS AND INTERPRETATION

1

 

 

Section 2.01

Definitions

1

Section 2.02

Rules of Interpretation

5

 

 

ARTICLE III PARTICIPATION

6

 

 

ARTICLE IV DEFERRAL AND DISTRIBUTION ELECTIONS

6

 

 

Section 4.01

Deferral of Compensation

6

Section 4.02

Initial Deferral Election

7

Section 4.03

Annual Deferral Elections

7

Section 4.04

Elections to Defer Longer-Term Performance Plan Payouts

7

Section 4.05

Election of Form and Timing of Payment

7

Section 4.06

Election Changes

7

Section 4.07

Special Transition Period Elections

7

 

 

ARTICLE V PARTICIPANT ACCOUNTS

8

 

 

Section 5.01

Establishment of Accounts

8

Section 5.02

Crediting of Deferrals

8

Section 5.03

Crediting of RSP True Up Matching Credits

8

Section 5.04

Investment Options

8

Section 5.05

Crediting of Earnings

8

Section 5.06

Charge for Distributions

9

 

 

ARTICLE VI DISTRIBUTION OF ACCOUNTS

9

 

 

Section 6.01

Distribution on Designated Benefit Commencement Date

9

Section 6.02

Distribution Upon Termination of Employment for Reasons other than Retirement

9

Section 6.03

Distribution Upon Death

9

Section 6.04

Distribution on Account of Unforeseeable Emergency

9

Section 6.05

Distribution on Account of Change of Control

10

Section 6.06

Delay in Payment for Specified Employees

10

Section 6.07

Designating a Beneficiary

10

 

 

ARTICLE VII ADMINISTRATION OF PLAN

11

 

 

Section 7.01

Powers and Responsibilities of the Administrator

11

 

i

--------------------------------------------------------------------------------


 

Section 7.02

Indemnification

11

Section 7.03

Claims and Claims Review Procedure

11

 

 

ARTICLE VIII AMENDMENT AND TERMINATION

13

 

 

ARTICLE IX MISCELLANEOUS

13

 

 

Section 9.01

Obligations of Employer

13

Section 9.02

Employment Rights

13

Section 9.03

Non-Alienation

13

Section 9.04

Tax Withholding

13

Section 9.05

Other Plans

13

Section 9.06

Liability of Affiliated Employers

13

 

ii

--------------------------------------------------------------------------------


 

ARTICLE I

RESTATEMENT AND PURPOSE

 

Section 1.01                            History and Restatement.  Cummins Inc.
established the Cummins Engine Company, Inc. 1994 Deferred Compensation Plan
(“Plan”), effective February 1, 1994, and it has amended and/or restated the
Plan on several occasions since that time.  The Company most recently restated
the Plan, effective January 1, 2008, to comply with the requirements of the
final regulations under Code Section 409A and to change the name of the Plan to
the Cummins Inc. Deferred Compensation Plan (the “2008 Restatement”).  By this
restatement, which is generally effective as of October 15, 2012, the Company
amends the Plan to incorporate certain changes to the terms of the Plan.

 

Section 1.02                            Application of Restatement.  The 2008
Restatement applied, effective January 1, 2008, to all amounts deferred or
vested under the Plan after 2004 and any earnings credited with respect to such
amounts.  Neither the 2008 Restatement nor this restatement apply to any amount
deferred and vested as of December 31, 2004, or any earnings credited under the
Plan with respect to such amounts (together, “Grandfathered Amounts”), and
Grandfathered Amounts shall continue to be governed by the terms and conditions
of the Plan without regard to the 2008 Restatement or this restatement;
provided, however, the person or persons entitled to receive any remaining
portion of a Participant’s Accounts after his death shall be determined pursuant
to this restatement, provided that the Participant’s death occurs after 2004.

 

Section 1.03                            Purpose.  The Plan is intended to
constitute an unfunded plan maintained by the Employer primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees within the meaning of Sections 201, 301, and 401 of ERISA.

 

Section 1.04                            Grantor Trust.  The Company has
established a grantor trust to hold assets for the provision of certain benefits
under the Plan as well as other employee benefits.  Assets of the Trust are
subject to the claims of the Employer’s general creditors, and no Participant
shall have any interest in any assets of the Trust or an Employer other than as
a general creditor of the Employer.

 

ARTICLE II

DEFINITIONS AND INTERPRETATION

 

Section 2.01                            Definitions.  When the first letter of a
word or the words in a phrase are capitalized herein, the word or phrase shall
have the meaning specified below:

 

(a)                                 “Account” means the bookkeeping account
established to reflect a Participant’s interest under the Plan attributable to
amounts deferred pursuant a specific deferral election and related RSP true up
matching credits under Section 5.03.  The Administrator shall maintain a
separate Account with respect to amounts deferred pursuant to all deferral
elections made with respect to a single year and any related RSP True Up
Matching Credits.  Where the context so permits, the term “Account” means the
amount credited to such bookkeeping account.

 

(b)                                 “Administrator” means the Company’s Benefits
Policy Committee or such other person that the Board designates as
Administrator.  To the extent that the Administrator delegates a duty or
responsibility to an agent, the term “Administrator” shall include such agent.

 

--------------------------------------------------------------------------------


 

(c)                                  “Affiliated Employer” means (i) a member of
a controlled group of corporations (as defined in Code Section 414(b)) of which
the Company is a member or (ii) an unincorporated trade or business under common
control (as defined in Code Section 414(c)) with the Company.

 

(d)                                 “Affirmation of Domestic Partnership” means
an Applicable Form for affirming the relationship between a Participant and his
Domestic Partner.

 

(e)                                  “Alternate Payee” has the meaning set out
in ERISA Section 206(d)(3)(K).

 

(f)                                   “Applicable Form” means a form provided by
the Administrator for making an election or designation under the Plan.  To the
extent permitted by the Administrator, an Applicable Form may be provided and/or
an election or designation made electronically.

 

(g)                                  “Beneficiary” means the person or persons
entitled to receive a Participant’s remaining Accounts, if any, after his
death.  A Participant’s Beneficiary shall be determined as provided in
Section 6.07.

 

(h)                                 “Benefit Claim” means a request or claim for
a benefit under the Plan, including a claim for greater benefits than have been
paid.

 

(i)                                     “Benefit Commencement Date” means the
date as of which distribution of an Account begins or is paid, if payable as a
lump sum, as determined under Section 6.01.

 

(j)                                    “Board” or “Board of Directors” means the
Company’s Board of Directors or, where the context so permits, its designee.

 

(k)                                 “Change of Control” means the occurrence of
any of the following:

 

(1)                                 there shall be consummated (A) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
common stock would be converted in whole or in part into cash or other
securities or property, other than a merger of the Company in which the holders
of the Company’s common stock immediately before the merger have substantially
the same proportionate ownership of common stock of the surviving corporation
immediately after the merger, or (B) any sale, lease, exchange, or transfer (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company, or

 

(2)                                 the liquidation or dissolution of the
Company, or

 

(3)                                 any ‘person’ (as such term is used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (“Exchange Act”)), other than the Company or a subsidiary thereof or any
employee benefit plan sponsored by the Company or a subsidiary thereof or a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
shall become the beneficial owners (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities ordinarily

 

2

--------------------------------------------------------------------------------


 

(and apart from rights accruing in special circumstances) having the right to
vote in the election of directors, as a result of a tender or exchange offer,
open market purchases, privately negotiated purchases, or otherwise, or

 

(4)                                 at any time during a period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by the
Company’s stockholders of each new director during such two-year period was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who were directors at the beginning of such two-year period, or

 

(5)                                 any other event shall occur that would be
required to be reported in response to Item 6(e) (or any successor provision) of
Schedule 14A or Regulation 14A promulgated under the Exchange Act.

 

Notwithstanding the preceding provisions, an event or series of events shall not
constitute a Change of Control with respect to a Participant unless the event or
series of events qualifies as a change in the ownership or effective control of
the corporation or in the ownership of a substantial portion of the assets of
the corporation within the meaning of Code Section 409A(a)(2)(A)(v).

 

(l)                                     “Code” means the Internal Revenue Code
of 1986, as amended from time to time.

 

(m)                             “Company” means Cummins Inc.

 

(n)                               “Denial” or “Denied” means a denial,
reduction, termination, or failure to provide or make payment (in whole or in
part) of a Plan benefit.

 

(o)                                 “Designated Benefit Commencement Date”
means, with respect to an Account, the date elected by an Eligible Employee for
distribution (or commencing distribution, if payable in installments) of the
Account.  Except as otherwise provided in Section 4.06, a Participant’s
Designated Benefit Commencement Date must be either (i) a specified Quarterly
Distribution Date occurring at least two years after the end of the calendar
year for which the deferral is made or (ii) a specified Quarterly Distribution
Date occurring in the calendar quarter after the Participant’s Retirement or one
of the next following three calendar quarters.

 

(p)                                 “Designated Form” means, with respect to an
Account, the form in which an Eligible Employee has elected for the Account to
be distributed.  The “Designated Form” must be either (i) a single lump sum
payment or (ii) annual installments beginning on the Designated Benefit
Commencement Date and continuing over the next following anniversaries of such
date for a designated number of years, not to exceed a total of 15 annual
installments.  Each installment shall consist of a portion of the remaining
Account, which shall be equal to (i) one divided by (ii) one plus the number of
installments remaining after the installment for which the calculation is being
made.  If an Eligible Employee fails to elect the Designated Form for an
Account, the Designated Form for such Account shall be a single lump sum
payment.

 

(q)                                 “Domestic Partner” means a person of the
same or opposite sex (i) with whom the Participant has a single, dedicated
relationship and has shared the same permanent residence for

 

3

--------------------------------------------------------------------------------


 

at least six months, (ii) who is not married to another person or part of
another domestic partner relationship and is at least age 18, (iii) who, with
the Participant, is mutually responsible for the other’s welfare, (iv) who, with
the Participant, intends for their relationship to be permanent, (v) who is not
so closely related to the Participant as to preclude marriage under state law,
and (vi) for whom there is an Affirmation of Domestic Partnership on file with
the Administrator.  In determining whether the requirements of clauses
(i) through (v) of the preceding sentence have been satisfied, the Administrator
may rely on the Affirmation of Domestic Partner filed with the Administrator.

 

(r)                                    “Domestic Relations Order” has the
meaning specified in Code Section 414(p)(1)(B).

 

(s)                                   “Earnings Credit” means, with respect to
an Account, the amount credited to the Account pursuant to Section 5.05.

 

(t)                                    “Eligible Employee” means a common-law
employee of the Employer who (i) is paid on the Employer’s United States
payroll, (ii) has an annual base salary payable by the Employer of at least
$100,000 or such greater amount specified by the Administrator before the
calendar year in which such greater amount first applies, (iii) is either (A) a
citizen or legal permanent resident of the United States or (B) holds one of the
following types of United States’ visas:  F-1, F-2, H-1B, H-2B, H-3, H-4, L-1,
O-1, O-3, or TN, and (iv) has received written notice from the Administrator
that he is eligible to participate in the Plan.

 

(u)                                 “Employer” means the Company and all of its
Affiliated Employers.

 

(v)                                 “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

(w)                               “Fund” means an Investment Fund.

 

(x)                                 “Grandfathered Amount” has the meaning
specified in Section 1.02.

 

(y)                                 “Investment Fund” means one or more funds
selected by the Administrator pursuant to Section 5.04 to determine Earnings
Credits.

 

(z)                                  “Longer-Term Performance Plan” means the
Cummins Inc. Longer-Term Performance Plan, the Cummins Inc. Senior Executive
Longer-Term Performance Plan, or the successor of either.

 

(aa)                          “Non-Grandfathered Amount” means an amount
deferred under the Plan that is not a Grandfathered Amount.

 

(bb)                          “Participant” means an Eligible Employee who has
elected to make deferrals under the Plan on an Applicable Form and whose
Accounts have not been fully distributed.

 

(cc)                            “Plan” means the “Cummins Inc. Deferred
Compensation Plan” as set out in this document, as amended from time to time.

 

4

--------------------------------------------------------------------------------


 

(dd)                          “Quarterly Distribution Date” means March 15,
June 15, September 15, or December 15.

 

(ee)                            “Retire” or “Retirement” refers to Termination
of Employment after (i) reaching age 55 and completing at least five years of
employment with the Affiliated Employers or (ii) completing 30 years of
employment with the Affiliated Employers.

 

(ff)                              “RSP True Up Matching Credit” means an amount
credited to a Participant’s Account pursuant to Section 5.03.

 

(gg)                            “Specified Employee” means, with respect to the
12-month period beginning on the Specified Employee Effective Date, an
individual who, (i) during any part of the 12-month period ending on the
Specified Employee Identification Date, is in salary grade 99 or compensation
class 6, or (ii) is a specified employee within the meaning of Code
Section 409A(a)(2)(B)(i) and the guidance thereunder.

 

(hh)                          “Specified Employee Effective Date” means, in the
case of an Employee who Terminates Employment before December 31, 2009, the
April 1 next following the Specified Employee Identification Date, and, in the
case of an Employee who Terminates Employment after December 31, 2009, the
January 1 next following the Specified Employee Identification Date.

 

(ii)                                  “Specified Employee Identification Date”
means December 31.

 

(jj)                                “Spouse” means, as of a Participant’s
Benefit Commencement Date, (i) the person to whom the Participant is married in
accordance with applicable law of the jurisdiction in which the Participant
resides, or (ii) in the case of an Participant not described in clause (i), the
Participant’s Domestic Partner.

 

(kk)                          “Terminates Employment,” “Termination of
Employment,” or any variation thereof means a separation from service within the
meaning of Code Section 409A(a)(2)(A)(i).

 

(ll)                                  “Trust” means the grantor trust
established by the Company to hold assets for the provision of certain benefits
under the Plan as well as other Employer benefits.

 

(mm)                  “Unforeseeable Emergency” has the meaning given to such
term by Code Section 409A and the guidance thereunder.  In general, the term
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, the Participant’s
beneficiary or a dependent (as defined in Code Section 152(a)) of the
Participant; loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising from events beyond
the control of the Participant.

 

Section 2.02                            Rules of Interpretation.

 

(a)                                 The Plan is intended to comply with (i) Code
Section 409A and (ii) the applicable provisions of ERISA, and it shall be
interpreted and administered in accordance with such intent. Except as provided
in the preceding sentence or as otherwise expressly provided herein, the Plan
shall be construed, enforced, and administered, and the validity thereof
determined, in

 

5

--------------------------------------------------------------------------------


 

accordance with the internal laws of the State of Indiana without regard to
conflict of law principles and the following provisions of this Section.

 

(b)                                 Words used herein in the masculine shall be
construed to include the feminine, where appropriate, and vice versa, and words
used herein in the singular or plural shall be construed to include the plural
or singular, where appropriate.

 

(c)                                  Headings and subheadings are used for
convenience of reference only and shall not affect the interpretation of any
provision hereof.

 

(d)                                 If any provision of the Plan shall be held
to violate the Code or ERISA or be illegal or invalid for any other reason, that
provision shall be deemed null and void, but the invalidation of that provision
shall not otherwise affect the Plan.

 

(e)                                  Reference to any provision of the Code,
ERISA, or other law shall be deemed to include a reference to the successor of
such provision.

 

ARTICLE III

PARTICIPATION

 

The Administrator shall notify an individual of his eligibility to participate
in the Plan as soon as administratively feasible after it determines that the
individual has satisfied the requirements (other than notification) for
eligibility to participate.  An individual shall become an Eligible Employee
upon receipt of the Administrator’s notice.  An Eligible Employee shall become a
Participant only after completing such forms and making such elections as the
Administrator may prescribe.

 

ARTICLE IV

DEFERRAL AND DISTRIBUTION ELECTIONS

 

Section 4.01                            Deferral of Compensation.  An Eligible
Employee may elect pursuant to this Article IV to defer receipt of all or a
portion, as specified in the election, of his base salary, annual bonus, and/or
Longer-Term Performance Plan payments that would otherwise be paid to him in
cash.  All elections pursuant to this Article IV shall be made by filing an
Applicable Form with the Administrator.  Subject to the provisions of
Section 4.06 and 4.07, elections under this Article IV shall become irrevocable
(i) in the case of initial deferral elections pursuant to Section 4.03, when it
is filed, or (ii) in the case of deferral elections other than initial deferral
elections, as of the last day of the applicable election period; provided,
however, if the Administrator grants a Participant’s request for a distribution
on account of an Unforeseeable Emergency, it shall cancel the Participant’s
existing deferral elections.  Amounts deferred pursuant to a Participant’s
election shall be withheld from his cash compensation and credited to his
Account as provided in Section 5.02.  The Participant’s Employer shall withhold
employment and other taxes with respect to the deferred amounts from the
Participant’s other compensation, as required by law.  If the Participant’s
other compensation is insufficient for that purpose, the required amounts shall
be withheld by the Participant’s Employer from the amounts subject to the
Participant’s deferral election or the Participant shall reimburse the Employer
for the required withholding not withheld from the Participant’s other
compensation.

 

6

--------------------------------------------------------------------------------

 

Section 4.02                            Initial Deferral Election.  An
individual may make a deferral election pursuant to this Section only within the
enrollment period specified by the Administrator, which shall end not later than
30 days after the individual becomes an Eligible Employee (or, if earlier,
within 30 days after the date on which he becomes eligible to participate in any
other plan of an Affiliated Employer that is required to be aggregated with this
Plan for purposes of Code Section 409A).  Pursuant to such election, an Eligible
Employee may elect to defer (i) part or all of his base salary for services
performed after the date on which his election is filed with the Administrator
and/or (ii) part or all of his annual bonus for services performed in months
after the date on which his election is filed with the Administrator.  For
purposes of clause (ii) of the preceding sentence, the portion of an Eligible
Employee’s annual bonus for services performed in months after the date on which
his election is filed with the Administrator shall be equal to the amount of his
annual bonus multiplied by a fraction, the numerator of which is the number of
full months in the calendar year occurring after the filing of the Eligible
Employee’s election and the denominator of which is 12.

 

Section 4.03                            Annual Deferral Elections.  An Eligible
Employee may elect to defer part or all of his base salary and/or annual bonus
for services performed during a calendar year by filing an election during the
enrollment period established by the Administrator, which period shall end not
later than December 31 of the preceding year.

 

Section 4.04                            Elections to Defer Longer-Term
Performance Plan Payouts.  An Eligible Employee may elect to defer part or all
of his cash payouts under the Longer-Term Performance Plan, provided that such
election is made during the enrollment period established by the Administrator,
which period shall end not later than 12 months before the end of the
performance period, and such election is otherwise permitted by Code
Section 409A.  Except as permitted by the preceding provisions of this Section,
an Eligible Employee’s election to defer part or all of his cash payouts under
the Longer-Term Performance Plan must be made before the beginning of the
applicable performance period.

 

Section 4.05                            Election of Form and Timing of Payment. 
At the time a Participant makes a deferral election pursuant to Section 4.02,
4.03 or 4.04, he shall also elect a Designated Benefit Commencement Date and
Designated Form for the Account to which amounts subject to the deferral are
credited.

 

Section 4.06                            Election Changes.  A Participant may,
pursuant to this Section, elect to change the Designated Distribution Date
and/or Designated Form for an Account, provided, however, that a Participant may
make only one election pursuant to this Section with respect to an Account.  A
Participant’s election change pursuant to this Section shall be not be valid
until 12 months after it is filed with the Administrator, and it shall be valid
only if (i) it defers the original Designated Distribution Date for at least
five years, and (ii) if it changes an election for payment at a specified time
or pursuant to a specified schedule, it is made at least 12 months before the
prior Designated Distribution Date.  In addition, if the prior Designated
Distribution Date is based on the Participant’s Retirement date, the
Participant’s new Designated Distribution Date must be precisely five years
after the prior Designated Distribution Date.

 

Section 4.07                            Special Transition Period Elections.

 

(a)                                 A Participant was permitted to elect during
the election period established by the Administrator (which shall begin no
earlier than September 1, 2007, and end no later than December 31, 2007) to
change his Designated Benefit Commencement Date and/or Designated

 

7

--------------------------------------------------------------------------------


 

Form with respect to an Account, provided that such election does not cause any
amounts otherwise payable in another year to be payable in 2007 or cause any
amounts otherwise payable in 2007 to be paid in a later year.

 

(b)                                 A Participant was permitted to elect during
the election period established by the Administrator (which shall begin and end
in 2008) to change his Designated Benefit Commencement Date and/or Designated
Form with respect to an Account, provided that such election does not cause any
amounts otherwise payable in another year to be payable in 2008 or cause any
amounts otherwise payable in 2008 to be paid in a later year.

 

ARTICLE V

PARTICIPANT ACCOUNTS

 

Section 5.01                            Establishment of Accounts.  The
Administrator shall establish a separate Account to reflect each Participant’s
interest under the Plan with respect to amounts deferred pursuant to all of the
Participant’s deferral elections made with respect to a single year.  The
Administrator also shall separately account for Grandfathered Amounts and
Non-Grandfathered Amounts.

 

Section 5.02                            Crediting of Deferrals.  A Participant’s
deferrals shall be credited to his appropriate Account as of the payroll date on
which they are withheld from his pay.

 

Section 5.03                            Crediting of RSP True Up Matching
Credits.  As a result of a Participant’s deferrals under the Plan, he may not
receive matching contributions that he would have received under the Cummins
Inc. and Affiliates Retirement and Savings Plans (“RSP”) in the absence of such
election.  In such a case, to the extent determined by the Company, in its
discretion, the Participant’s Account with respect to such deferrals may be
credited with the amount of such lost matching contributions and any earnings
thereon deemed appropriate by the Company.  Such credited amounts shall be
subject to the same deferral elections otherwise in effect with respect to such
Account.

 

Section 5.04                            Investment Options.  The Administrator
shall, from time to time, specify the available Investment Funds, which the
Administrator may prospectively change or close to new investments in its
discretion.  Each Participant shall elect one or more Investment Funds to which
his existing Accounts shall be allocated, in increments of 1%.  Before 2008, a
Participant may change his investment election once each calendar year.  After
2007, a Participant may change his investment elections one time per month, and
he may make separate investment elections with respect to his existing Accounts
and future deferrals.  The sole purpose of the Investment Funds is to measure
Earnings Credits to the Participant’s Accounts, and there is no requirement that
amounts be invested in the Investment Funds.

 

Section 5.05                            Crediting of Earnings.  As of the end of
each business day, the Administrator shall credit each Participant’s Accounts
with an Earnings Credit (which may be positive or negative) as provided in this
Section.  Except as the Administrator otherwise determines, the Earnings Credit
rate for that portion of a Participant’s Accounts allocated to a fixed income
Investment Fund for any day in a calendar quarter shall be based on the rate
under such fixed income investment on the last day of the preceding calendar
quarter.  The Earnings Credit rate for that portion of a Participant’s Accounts
allocated to any Investment Fund other than a fixed income Investment Fund shall
be the rate of investment earnings under such

 

8

--------------------------------------------------------------------------------


 

Investment Fund.  Notwithstanding the preceding provisions, no Earnings Credits
shall be allocated with respect to a Payment after the last business day
immediately preceding that Payment (or such earlier date preceding a Payment as
reasonably designated by the Administrator).  In determining the Earnings
Credits, the Administrator may adopt such procedures as it deems appropriate, in
its sole discretion.

 

Section 5.06                            Charge for Distributions.  Upon a
distribution with respect to a Participant, the Participant’s appropriate
Accounts shall be reduced by the amount of the distribution.

 

ARTICLE VI

DISTRIBUTION OF ACCOUNTS

 

Section 6.01                            Distribution on Designated Benefit
Commencement Date.  Except as expressly provided in the following provisions of
this Article, a Participant’s Accounts subject to a deferral election shall be
distributed in their respective Designated Forms, beginning as of their
respective Designated Benefit Commencement Dates.  Amounts payable as of a date
shall be paid on such date or as soon as administratively feasible (and under no
circumstances more than 30 days) thereafter.  Notwithstanding the preceding
provisions of this Section, if a Participant’s Account on his separation from
service is less than $10,000, the Designated Form for such Account shall be
deemed to be a lump sum.

 

Section 6.02                            Distribution Upon Termination of
Employment for Reasons other than Retirement.  Notwithstanding Section 6.01, and
subject to Section 6.06, if a Participant Terminates Employment for a reason
other than Retirement, his remaining Account balances shall be paid to him (or
his Beneficiary, if he is deceased) in a single lump sum payment as of the
Quarterly Distribution Date occurring in the first calendar quarter beginning
after his Termination of Employment; provided, however this sentence shall not
result in the deferral of any amount otherwise payable under the Plan.

 

Section 6.03                            Distribution Upon Death. 
Notwithstanding Section 6.01, if a Participant dies before the distribution of
his entire Account balance, his remaining Account balance shall be distributed
to his Beneficiary in a single lump sum payment as of the Quarterly Distribution
Date occurring in the first calendar quarter beginning after his death;
provided, however, this sentence shall not result in the deferral of any amount
otherwise payable under the Plan; and provided further that, if the
Administrator does not receive notice of the Participant’s death and
distribution under this Section 6.01 therefore does not occur at the time
specified herein, no breach of the Plan shall be deemed to have occurred.

 

Section 6.04                            Distribution on Account of Unforeseeable
Emergency.  Notwithstanding Section 6.01, if a Participant demonstrates to the
satisfaction of the Administrator that he has incurred an Unforeseeable
Emergency, the amount reasonably necessary to satisfy the emergency need
(including any amounts necessary to pay any income taxes or penalties reasonably
anticipated to result from the distribution), as determined by the
Administrator, shall be distributed to him as soon as administratively feasible
after the Administrator’s decision; provided that, in determining whether an
Unforseeable Emergency has been incurred and the amount reasonably necessary to
satisfy the emergency need, the Administrator shall take into consideration,
among other things, all amounts available to the Participant under the RSP
(including by obtaining a loan under the RSP).  If the Administrator

 

9

--------------------------------------------------------------------------------


 

grants a request for withdrawal pursuant to this Section, it shall prospectively
cancel the Participant’s existing deferral elections, and it shall take into
account the additional compensation that is available as a result of the
cancellation of those elections in determining the amount reasonably necessary
to satisfy the Participant’s emergency need.

 

Section 6.05                            Distribution on Account of Change of
Control.  Notwithstanding Section 6.01, if a Change of Control occurs with
respect to a Participant, the Participant’s remaining Accounts shall be
distributed to him in a single lump sum payment on the date of such Change of
Control or as soon as administratively feasible (and not more than 30 days)
thereafter; provided, however, this sentence shall not result in the deferral of
any amount otherwise payable under the Plan.

 

Section 6.06                            Delay in Payment for Specified
Employees.  Notwithstanding any provision of this Plan to the contrary, to the
extent required by Code Section 409A(a)(2)(B)(i), distributions to a Participant
who is a Specified Employee on account of his Termination of Employment for any
reason other than death shall be delayed until the earliest date permitted by
such section.  Payments delayed pursuant to the preceding sentence shall be
increased by deemed earnings, as determined pursuant to Section 5.05, to the
date on which such payments are made.

 

Section 6.07                            Designating a Beneficiary.

 

(a)                                 The Participant may designate a Beneficiary
only by filing a completed Applicable Form with the Administrator during his
life.  The Participant’s proper filing of a Beneficiary designation shall cancel
all prior Beneficiary designations.  If the Participant does not designate a
Beneficiary, or if all properly designated Beneficiaries die before the
Participant, then the Participant’s Beneficiary shall be his Spouse, if living
at the time of the Participant’s death, or if his Spouse is not then living, the
individual(s), if any, named as the Participant’s beneficiary under his
Employer-provided group life insurance program, who are living at the time of
the Participant’s death or, if no such beneficiaries are then living, the
Participant’s estate.

 

(b)                                 Except to the extent the Participant’s
Beneficiary is the individual named as the Participant’s beneficiary under his
Employer-provided group life insurance program pursuant to the preceding
paragraph and such program otherwise provides, the following rules shall
determine the apportionment of payments due under the Plan among Beneficiaries
in the event of the Participant’s death:

 

(1)                      If any Beneficiary designated by the Participant as a
“Direct Beneficiary” dies before the Participant, his interest and the interest
of his heirs in any payments under the Plan shall terminate and the percentage
share of the remaining Beneficiaries designated as Direct Beneficiaries shall be
increased on a pro rata basis.  If no such Beneficiary survives the Participant,
then the Participant’s entire interest in the Plan shall pass to any Beneficiary
designated as a “Contingent Beneficiary.”

 

(2)                      If any Beneficiary designated by the Participant as a
“Contingent Beneficiary” dies before the Participant, his interest and the
interest of his heirs in any payments under the Plan shall terminate and the
percentage share of the remaining Beneficiaries designated as Contingent
Beneficiaries shall be increased on a pro rata basis.

 

10

--------------------------------------------------------------------------------


 

(3)                      If any Beneficiary dies after the Participant, but
before payment is made to such Beneficiary, then the payment shall be made to
the Beneficiary’s estate.

 

ARTICLE VII

ADMINISTRATION OF PLAN

 

Section 7.01                            Powers and Responsibilities of the
Administrator.

 

(a)                                 The Administrator shall have full
responsibility and discretionary authority to control and manage the operation
and administration of the Plan.  The Administrator is authorized to accept
service of legal process on behalf of the Plan.  To the fullest extent permitted
by applicable law, any action taken by the Administrator pursuant to a
reasonable interpretation of the Plan shall be binding and conclusive on all
persons claiming benefits under the Plan, except to the extent that a court of
competent jurisdiction determines that such action was arbitrary or capricious.

 

(b)                                 The Administrator’s discretionary powers
include, but are not limited to, the following:

 

(1)                                 to interpret Plan documents, decide all
questions of eligibility, determine whether a Participant has Terminated
Employment, determine the amount, manner, and timing of distributions under the
Plan, and resolve any claims for benefits;

 

(2)                                 to prescribe procedures to be followed by a
Participant, Beneficiary, or other person applying for benefits;

 

(3)                                 to appoint or employ persons to assist in
the administration of the Plan and any other agents as it deems advisable;

 

(4)                                 to adopt such rules as it deems necessary or
appropriate; and

 

(5)                                 to maintain and keep adequate records
concerning the Plan, including sufficient records to determine each
Participant’s eligibility to participate and his interest in the Plan, and its
proceedings and acts in such form and detail as it may decide.

 

Section 7.02                            Indemnification.  The Company shall
indemnify and hold harmless the Administrator, any person serving on a committee
that serves as Administrator, and any officer, employee, or director of an
Employer to whom any duty or power relating to the administration of the Plan
has been properly delegated from and against any cost, expense, or liability
arising out of any act or omission in connection with the Plan, unless arising
out of such person’s own fraud or bad faith.

 

Section 7.03                            Claims and Claims Review Procedure.

 

(a)                                 In general, distributions under the Plan
will be made automatically as provided in Article VI and no Benefit Claim will
be necessary for a Participant to receive distributions under the Plan.  If a
Participant or his designated Beneficiary believes he is entitled to a benefit
under the Plan that is not provided, however, he may file a written Benefit
Claim for payments under

 

11

--------------------------------------------------------------------------------


 

the Plan with the Administrator provided such claim is filed within 90 days of
the date payments under the Plan are made or begin to be made, or the date the
Participant or his designated Beneficiary believes payments should have been
made, as applicable.  All Benefit Claims must be made in accordance with
procedures established by the Administrator from time to time.  A Benefit Claim
and any appeal thereof may be filed by the claimant or his authorized
representative.

 

(b)                                 The Administrator shall provide the claimant
with written or electronic notice of its approval or Denial of a properly filed
Benefit Claim within 90 days after receiving the claim, unless special
circumstances require an extension of the decision period.  If special
circumstances require an extension of the time for processing the claim, the
initial 90-day period may be extended for up to an additional 90 days.  If an
extension is required, the Administrator shall provide written notice of the
required extension before the end of the initial 90-day period, which notice
shall (i) specify the circumstances requiring an extension and (ii) the date by
which the Administrator expects to make a decision.

 

(c)                                  If a Benefit Claim is Denied, the
Administrator shall provide the claimant with written or electronic notice
containing (i) the specific reasons for the Denial, (ii) references to the
applicable Plan provisions on which the Denial is based, (iii) a description of
any additional material or information needed and why such material or
information is necessary, and (iv) a description of the applicable review
process and time limits.

 

(d)                                 A claimant may appeal the Denial of a
Benefit Claim by filing a written appeal with the Administrator within 60 days
after receiving notice of the Denial.  The claimant’s appeal shall be deemed
filed on receipt by the Administrator.  If a claimant does not file a timely
appeal, the Administrator’s decision shall be deemed final, conclusive, and
binding on all persons.

 

(e)                                  The Administrator shall provide the
claimant with written or electronic notice of its decision on appeal within 60
days after receipt of the claimant’s appeal request, unless special
circumstances require an extension of this time period.  If special
circumstances require an extension of the time to process the appeal, the
processing period may be extended for up to an additional 60 days.  If an
extension is required, the Administrator shall provide written notice of the
required extension to the claimant before the end of the original 60-day period,
which shall specify the circumstances requiring an extension and the date by
which the Administrator expects to make a decision.  If the Benefit Claim is
Denied on appeal, the Administrator shall provide the claimant with written or
electronic notice containing a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the Benefit Claim, as well
as the specific reasons for the Denial on appeal and references to the
applicable Plan provisions on which the Denial is based.  The Administrator’s
decision on appeal shall be final, conclusive, and binding on all persons,
subject to the claimant’s right to file a civil action pursuant to ERISA
Section 502(a).

 

(f)                                   Notwithstanding the foregoing claims and
appeals procedures, to avoid an additional tax on payments that may be payable
under the Plan, a claimant must make a reasonable, good faith effort to collect
any payment or benefit to which the claimant believes he is entitled hereunder
no later than 90 days after the latest date upon which the payment could

 

12

--------------------------------------------------------------------------------


 

have been timely made pursuant to Code Section 409A, and if not paid or
provided, must take further enforcement measures within 180 days after such
latest date.

 

ARTICLE VIII

AMENDMENT AND TERMINATION

 

The Plan shall continue in force with respect to any Participant until the
completion of any payments due hereunder.  The Company may, however, at any
time, amend the Plan to provide that no additional benefits shall accrue with
respect to any Participant under the Plan following expiration of the
Participant’s irrevocable election; provided, however, that no such amendment
shall (i) deprive any Participant or Beneficiary of any benefit that accrued
under the Plan before the adoption of such amendment; (ii) result in an
acceleration of benefit payments in violation of Code Section 409A and the
guidance thereunder, or (iii) result in any other violation of Code Section 409A
or the guidance thereunder.  The Company may also, at any time, amend the Plan
retroactively or otherwise, if and to the extent that it deems such action
appropriate in light of government regulations or other legal requirements.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01                            Obligations of Employer.  The Employer’s
only obligation hereunder shall be a contractual obligation to make payments to
Participants or Beneficiaries entitled to benefits provided for herein when due,
and only to the extent that such payments are not made from the Trust.  Nothing
herein shall give a Participant, Beneficiary, or other person any right to a
specific asset of an Employer or the Trust, other than as a general creditor of
the Employer.

 

Section 9.02                            Employment Rights.  Nothing contained
herein shall confer any right on an Participant to be continued in the employ of
any Employer or affect the Participant’s right to participate in and receive
benefits under and in accordance with any pension, profit-sharing, incentive
compensation, or other benefit plan or program of an Employer.

 

Section 9.03                            Non-Alienation.  Except as otherwise
required by a Domestic Relations Order, no right or interest of an Participant,
Spouse, or other Beneficiary under this Plan shall be subject to voluntary or
involuntary alienation, assignment, or transfer of any kind.  Payments shall be
made to an Alternate Payee to the extent provided in a Domestic Relations
Order.  To the extent permitted by Code Section 409A, payments pursuant to a
Domestic Relations Order may be made in a lump sum and before the Participant’s
earliest retirement age (as defined by ERISA Section 206(d)(3)(E)(ii)).

 

Section 9.04                            Tax Withholding.  The Employer or
Trustee may withhold from any distribution hereunder amounts that the Employer
or Trustee deems necessary to satisfy federal, state, or local tax withholding
requirements (or make other arrangements satisfactory to the Employer or Trustee
with regard to such taxes).

 

Section 9.05                            Other Plans.  Amounts and benefits paid
under the Plan shall not be considered compensation to the Participant for
purposes of computing any benefits to which he may be entitled under any other
pension or retirement plan maintained by an Employer.

 

Section 9.06                            Liability of Affiliated Employers.  If
any payment to be made under the Plan is to be made on account of an Participant
who is or was employed by an Affiliated

 

13

--------------------------------------------------------------------------------


 

Employer, the cost of such payment shall be borne in such proportion as the
Company and the Affiliated Employer agree.

 

This Restatement of Cummins Inc. Deferred Compensation Plan has been signed by
the Company’s duly authorized officer, acting on behalf of the Company, on this
15th day of October, 2012.

 

 

CUMMINS INC.

 

 

 

 

 

By:

Jill E. Cook

 

Title:

Vice President — Human Resources

 

14

--------------------------------------------------------------------------------
